UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 10, 2011 Revonergy Inc. (Exact name of registrant as specified in its charter) Nevada 000-10822 98-0589723 (State or other jurisdiction of (Commission (I.R.S. Employer incorporation or organization) File Number) Identification No.) Landmark House 17 Hanover Square London, United Kingdom W1S 1HU (Address of principal executive offices) (Zip Code) +44-207-993-5700 (Registrant’s telephone number, including area code) n/a (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01—OTHER EVENTS On February 10, 2011, Revonergy Inc. entered into an initial agreement with Hong Kong-based Global Financial Network Limited.Under the terms of the agreement, Global Financial Network has the right, but no obligation, to purchase up to 20,000,000 shares of Revonergy’s common stock at a price of $0.02 per share and warrants to purchase an additional 20,000,000 shares of Revonergy’s common stock at an exercise price of $0.02 per share.The warrants will expire on March 31, 2012. Any shares issued under the agreement will be issued under Regulation S and will be restricted shares. ITEM 9.01—FINANCIAL STATEMENTS AND EXHIBITS The following is filed as an exhibit to this report: Exhibit Number Title of Document Location 99 Miscellaneous Press Release dated February 10, 2011 Attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. REVONERGY INC. Registrant Date:February 11, 2011 By: /s/ Kenneth G.C. Telford Kenneth G.C. Telford Chief Financial Officer 2
